Brown, C. J.
In this case the note sued upon was.dated since the first of June, 1865, but was given for a debt in existence prior to that date. The plea set up under the Relief Act is simply, that the defendanflost property during the war. To this plea a demurrer was filed, and after argument, the Court sustained the demurrer and ordered the plea to be stricken, and this ruling is assigned as error. This Court has ruled repeatedly that the loss of property by the defendant during the war, without the fault or wrongful act of the plaintiff, raises no such equity between the parties as authorizes the jury to reduce the amount of the debt. And this is true without regard to the time when the debt, was contracted or the note given.
As this plea did not state, in compliance with the statute, “in what manner the property was destroyed or lost, and by whose default,” and did not set up a defence, which, if sustained by proof, would authorize the jury to reduce the amount of the debt, the Court committed no error in sustaining the demurrer and ordering the plea to be stricken.
Judgment affirmed.